919 F.2d 734Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas Howard WHIDDEN, Plaintiff-Appellant,v.Peter SIMMONS, Keswick Gardens, Cliff, Mr., GumminickProperties, Alfred J. Dickinson, Incorporated,Defendants-Appellees.
No. 90-1514.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided Dec. 7, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-90-175)
Thomas Howard Whidden, appellant pro se.
D. Eugene Webb, Jr., Mays & Valentine, Albert Peter Brodell, Williams, Mullen, Christian & Dobbins, John Marshall Wright, Jr., Downs & Wright, William Fisher Etherington, Beale, Wright, Balfour & Davidson, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before PHILLIPS, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Thomas Howard Whidden appeals from the district court's order granting summary judgment to the defendants in his Fair Housing Act action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  While we grant Whidden's motion to proceed in forma pauperis, we affirm on the reasoning of the district court.  Whidden v. Simmons, CA-90-175 (E.D.Va. July 18, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.